—Application by the *683appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 20, 1986 (People v LaPinta, 123 AD2d 781), affirming a judgment of the County Court, Suffolk County, rendered March 13, 1984.
Ordered that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.